Citation Nr: 1122533	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for collapsed lumbar vertebrae with limited range of motion, prior to November 6, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for collapsed lumbar vertebrae with limited range of motion, effective November 6, 2008.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1978 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2008 and November 2009, the Board remanded the Veteran's claims of entitlement to higher initial increased ratings for the lumbar spine disorder and skin cancers and actinic keratosis for further development.  

In a May 2010 Decision Review Officer Decision, the initial evaluation for multiple skin cancers and actinic keratosis was increased from 10 percent to 60 percent, effective January 28, 2004 (the date of the grant of service connection).  
The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Through the course of the appeal, the veteran has submitted written statements indicating that he desired a 60 percent rating for his skin disorder, which in this case is also the maximum rating.  Thus, the May 2010 Decision Review Officer Decision was a complete grant of benefits sought for the Veteran's claim for an initial higher rating, and he was notified that the award was a total grant of that benefit in the June 2010 notice letter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, this claim is no longer at issue.  Therefore, only the claims listed on the title page of this decision remain.



FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claims of entitlement to higher initial increased ratings for collapsed lumbar vertebrae with limited range of motion.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to an evaluation in excess of 10 percent for collapsed lumbar vertebrae with limited range of motion, prior to November 6, have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to an evaluation in excess of 20 percent for collapsed lumbar vertebrae with limited range of motion, effective November 6, have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Board received an April 2011 written statement from the Veteran stating that he was withdrawing the issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The issue of entitlement to an initial rating in excess of 10 percent for collapsed lumbar vertebrae with limited range of motion, prior to November 6, 2008, is dismissed.

The issue of entitlement to an initial rating in excess of 20 percent for collapsed lumbar vertebrae with limited range of motion, effective November 6, 2008, is dismissed.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


